Opinion by
Head, J.,
There is but one assignment of error that requires any discussion. The defendant was convicted in the court below of a misdemeanor and judgment was entered on the verdict. Was that verdict against him the result of a trial according to law, which he was entitled to have; or did it spring from, or may it have been caused by, some incorrect statement of the law by the learned trial judge?
The obligation of the jury to accept the law as declared by the trial judge is well known; their willingness, in most cases, to be guided by such instruction is just as apparent.
The learned trial judge thus instructed the jury in the closing sentences of his charge: “Bearing in mind what I have said to you before as to a reasonable doubt and the weight of the evidence, and how you should perform your duties as jurors, you will take all of this evidence, and if you believe, from the weight of the evidence, that these men are guilty, you should convict them.” Surely it requires no argument to support the conclusion that the statement we have quoted cannot be said to be in harmony with the accepted doctrine on the subject. Stronger than this must be the weapon of the State when it seeks to break down the presumption of innocence that is the heritage of every citizen of the Commonwealth charged with the commission of crime. Manifestly, in such a' case, the court may not declare the erroneous statement was but an inadvertent slip that in no way *290could have harmed the defendant. We are required therefore to set aside the judgment and remit the record so that the defendant may be tried according to law.
. The judgment is reversed and a venire facias de novo awarded.